Case 1:20-cv-00518-RLY-DML Document 46 Filed 10/21/20 Page 1 of 2 PageID #: 292




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 SARAH DYE,                                    )
 DOUGLAS MACKEY,                               )
 SCHOONER CREEK FARM,                          )
                                               )
                            Plaintiffs,        )
                                               )
                       v.                      )     No. 1:20-cv-00518-RLY-DML
                                               )
 CITY OF BLOOMINGTON, INDIANA,                 )
 MARCIA VELDMAN,                               )
 PAULA MCDEVITT,                               )
 JOHN HAMILTON,                                )
                                               )
                            Defendants.        )

             Order on Defendants' Motion for Extension of Time

       The court deems timely the defendants' response, at Dkt. 43, to the plaintiffs'

 motion for summary judgment. Their motion (Dkt. 40) to file a response by October

 13 is therefore GRANTED.

       The court highlights, however, that the case management order prohibits a

 party from filing successive motions for summary judgment without obtaining leave

 of court: "Absent leave of Court, and for good cause shown, all issues raised on

 summary judgment under Fed. R. Civ. P. 56 must be raised by a party in a single

 motion." (Dkt. 28, Section IV.C). The plaintiffs filed their motion for partial

 summary judgment without seeking leave to raise some issues now on summary

 judgment and reserve an ability to raise other issues later on summary judgment.

       So ORDERED.
Case 1:20-cv-00518-RLY-DML Document 46 Filed 10/21/20 Page 2 of 2 PageID #: 293




       Dated: October 21, 2020               ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system




                                         2
